Citation Nr: 0024708	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  95-42 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the right femoral head, currently evaluated as 60 
percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain 
syndrome, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Pittsburgh, Pennsylvania RO, which increased the rating for 
service-connected lumbosacral strain to 20 percent and denied 
a rating in excess of 30 percent for the residuals of 
fracture of the right femoral head.  By a rating decision in 
January 1997, the rating for the veteran's right hip 
disability was increased to 60 percent.  This case was before 
the Board in July 1998 when it was remanded for additional 
development.


REMAND

The veteran contends that his service-connected right hip 
disability is more disabling than currently evaluated.  In 
addition, the veteran contends that his service-connected 
lumbosacral spine disability is more disabling than currently 
evaluated.

The Board notes that the evidence of record contains many 
references to pain in the veteran's right hip and lumbosacral 
spine.  For example, the veteran testified during an April 
1996 personal hearing that he had pain in his right hip and 
lower back, that he could not stand for long periods of time, 
and that he had difficulty driving.  An April 1996 VA 
examination report notes the veteran's complaints of 
essentially constant pain, which was exacerbated by standing 
and walking.

Complaints made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected musculature.  In such instances, the provisions of 
38 C.F.R. § 4.40 (1999) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experienced 
by the veteran.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain.  

In its July 1998 Remand, the Board directed the RO to 
schedule the veteran for a special VA orthopedic examination 
in order to ascertain the nature and severity of his right 
hip disability and lumbosacral spine disability.  All 
indicated diagnostic tests were to be accomplished, to 
include range of motion studies pertaining to the right hip 
and lumbosacral spine.  In addition, the examiner was to 
state for the record whether the right hip and lumbosacral 
spine exhibit pain, weakened movement, excess fatigability, 
or incoordination attributable to the service connected 
disabilities; and, if feasible, these determinations were to 
be expressed in terms of the degree of additional range of 
motion loss due to any pain, weakened movement, excess 
fatigability, or incoordination.  Finally, the examiner was 
to express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the right 
hip and lumbosacral spine are used repeatedly over a period 
of time.  These determinations, if feasible, were to be 
portrayed in terms of the degree of additional range of 
motion loss due to pain on use or during flare-ups.

The evidence of record indicates that while the veteran 
underwent a VA orthopedic examination in June 1999, the 
report of examination does not contain all the information 
specifically requested in the October 1998 Remand.  The June 
1999 VA examination report notes the veteran's complaints of 
constant pain in his right hip and lower back.  Range of 
motion of the right hip was: flexion from 10 to 80 degrees; 
abduction to 25 degrees; adduction to 10 degrees; external 
rotation to 40 degrees; and internal rotation to -5 degrees.  
Extension was not measured due to a hip flexion contracture.  
Range of motion of the lumbosacral spine was: flexion to 60 
degrees; extension to 0 degrees; lateral flexion to 15 
degrees bilaterally; and rotation to 20 or 25 degrees 
bilaterally.  The examiner noted that lateral flexion was 
uncomfortable, and rotation was performed with less 
discomfort.  The examiner stated that "pain significantly 
limits [the veteran's] functional ability at baseline and 
especially during flare-ups."  The examiner made no 
determinations concerning pain in terms of the degree of 
additional range of motion loss.  Likewise, the examiner made 
no determinations concerning weakness, fatigability and 
incoordination in terms of the degree of additional range of 
motion loss.  In accordance with the guidance provided in 
DeLuca, these additional findings, or the absence of these 
symptoms, is an essential part of rating the disabilities at 
issue.  The veteran should be afforded another orthopedic 
examination in order to comply with the dictates of the Board 
Remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the July 1998 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.

Finally, the Board notes that the veteran has stated that his 
service-connected right hip and lumbosacral spine 
disabilities have interfered with his job with the Postal 
Service.  The RO is directed to adjudicate whether referral 
of the veteran's claims for increased ratings for his 
service-connected right hip and lumbosacral spine 
disabilities warrant referral to the appropriate VA officials 
for consideration of extraschedular ratings pursuant to 38 
C.F.R. § 3.321(b).

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The veteran should be scheduled for a 
special VA orthopedic examination to 
assess the current severity of his 
disabilities of the lumbosacral spine and 
right hip.  The examiner must thoroughly 
review the claims folder, to include a 
copy of this Remand, prior to evaluating 
the veteran.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies, 
expressed in degrees.  All clinical 
findings and diagnoses must be clearly 
set forth in the examination report.  
Additionally, the examiner should provide 
the following opinions based upon the 
medical evidence of record:

a.  The examiner should fully describe 
whether or not there is any weakened 
movement, excess fatigability and 
incoordination present in the right hip 
and lumbosacral spine.  A determination 
on whether the right hip and lumbosacral 
spine exhibit pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness, 
incoordination and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such determinations are 
not feasible, this should be stated for 
the record and the reasons provided.  

b.  The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or on repeated use of 
the right hip and lumbosacral spine over 
a period of time.  These determinations 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis due to pain 
on use or during flare-ups.  If such 
determinations are not feasible, this 
should be stated for the record and the 
reasons provided.

2.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

3.  Thereafter, the RO should 
readjudicate the veteran's claims, to 
include consideration of whether it would 
be proper to refer the case to the 
appropriate VA officials for 
consideration of entitlement to 
extraschedular ratings pursuant to 38 
C.F.R. § 3.321(b).  Should submission 
under § 3.321(b) be deemed unwarranted, 
the reasons for this decision should be 
set forth in detail.  If any decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




